Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (WO/2000/016371, using the English translation submitted by applicant) and Nakamichi (JP7-83261, English translation submitted by applicant). 
Regarding Claim 1 and 2, Kurihara teaches a charged particle beam device (page 2 “electron microscope”), comprising:
a sample stage configured to move a sample (Figure 5, part 51);
an attenuation unit configured to attenuate vibration of the sample stage (Figure 5, part 9); and
a sample chamber configured to store the sample stage and the attenuation unit, wherein the sample stage and the attenuation unit are disposed so as to be in a horizontal direction relative to each other (Figure 5, part 51 and part 9 next to each other)),
the sample stage is configured to be supported and to be sandwiched between the attenuation unit and a first side surface of the sample chamber (other side wall of the chamber, Figure 5), and
an inside portion of a casing of the attenuation unit is filled with a friction substance (viscous fluid, Figure 1, part 22), and
the attenuation unit further includes an extendible adjustment screw that is extended from the attenuation unit toward the sample stage, and the sample stage is supported by the adjustment screw (page 5, discussing “Screw member 24”).
They fail to teach wherein the fluid is a plurality of friction bodies.
Nakamichi teaches wherein, in a damper for vibrations, small metal spheres are used to allow frictional resistance to be produced (abstract, Figure 2, parts 8, steel pellets).
Modification would have entailed using the spheres of Nakamichi instead of the friction substance of Kurihara. It would have been an obvious modification to a person of ordinary skill in the art at the time of the invention because it would have allowed the substitution of one known element for another in order to obtain the predictable results of attenuating vibrations, and would have resulted in a stable and isolated sample stage. 
Regarding Claim 4, the references above teach the charged particle beam device according to claim 3, wherein Kurihara further teaches the attenuation unit receives vibration of the sample stage, and generates attenuation of the vibration by the plurality of the friction bodies (abstract, discloses reducing the resonance amplitude caused by the vibration of the stage).
Regarding Claim 5, the references above teach the charged particle beam device according to claim 4, Kurihara further teaches wherein the adjustment screw adjusts attenuation and rigidity of the attenuation unit (page 5 “of the eyes of compressibility, due to the rigidity of the axial direction is small” – seemingly indicating that axial compression caused by the screw 24 (described immediately prior) has a relation to rigidity).
Regarding Claim 8, the references above teach the charged particle beam device according to claim 5, wherein the attenuation unit includes a step in an inner space that is filled with the plurality of the friction bodies (modification as above). Neither Kurihara nor Nakamichi teach that the number of piece of the plurality of the friction bodies to be filled is made variable, so that attenuation function of the attenuation unit is made adjustable. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the number of friction bodies variable, as needed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284. 
Regarding Claim 9, the references above teach the charged particle beam device according to claim 5, wherein the attenuation unit includes a plurality of projections that are extended in the horizontal direction, and the plurality of projections are brought into contact with some of the plurality of the friction bodies having been filled (Kurihara, Figure 1a, part 32 and the part projecting from part 31 toward 8 are all in indirect contact with 22 via e.g. 52b).
Regarding Claim 11, the references above teach the charged particle beam device according to claim 5, wherein the adjustment screw includes a plurality of support portions that support the sample stage (e.g. Figure 1, the screw 24 supports the right side of the 51 – see, e.g. parts 7 and 8, in the correct position, via 32).
Regarding Claim 12, the references above teach the charged particle beam device according to claim 1, wherein Kurihara further teaches the attenuation unit includes a rod (Figure 1, part 27) and an adjustment screw (Figure 1, part 24), the rod including a support portion at the distal end (part 25), the support portion supporting the sample stage (supports the sample stage by pressing against the part 8, taking the broadest reasonable interpretation of support as “to assist or reinforce” from the Oxford English Dictionary), the adjustment screw being provided at a surface different from a surface where the rod of a casing of the attenuation unit is attached (surface between 25 and 27 vs. the surface between 24 and 19), the adjustment screw adjusting attenuation and rigidity of the attenuation unit (e.g. abstract).
Allowable Subject Matter
Claims 6-7 are allowed.
Claims, 10, 13 and 14 are objected to as being dependent on a rejected claim, but would be in condition for allowance if rewritten in independent form. 
The examiner’s reasons for indicating allowable subject matter can be found in the prior office action. 
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kurihara fails to teach the limitation of claim 3 because it applies a force to the squeeze damper 18 and does not extend from the attenuation unit toward the sample stage and support the sample stage (page 11 of the response). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “extend from the attenuation unit” and “support the sample stage”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “extends from the attenuation unit” as requiring that the screw go directly from the end of an attenuation unit to the side of a sample stage. Kurihara’s screw “extends from” a portion of the attenuation unit (described generally as part 9 of Figure 5 in the original and above rejection) toward the sample stage, which it does when it abuts the damper 18. Further, because the screw indirectly applies pressure on the stage 8 via the intermediate components, it supports the stage against vibrations in a horizontal direction, as described in the rejection above. Therefore, it seems clear that Kurihara applies here. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881